Title: To Benjamin Franklin from Samuel Cooper, 9 September 1774
From: Cooper, Samuel
To: Franklin, Benjamin


This letter carries on the story begun in Cooper’s earlier one above, August 15, of the collapse of royal authority in Massachusetts. But, as with his description of the crisis that culminated in the Tea Party, the chronology is confused; and in the confusion the principal developments are obscured. Outside Boston, as the King’s government disintegrated, a revolutionary one was beginning to take form. Since July county conventions, variously composed, had been held to mobilize support for the city. In late August delegates from Essex, Middlesex, Suffolk, and Worcester Counties, meeting in Boston, suggested a provincial congress; and conventions in those counties soon endorsed the proposal. The call had gone out for an extra-legal government.
The judicial system, as Cooper says, was at an end; and the royal executive could no longer function in Salem. On August 24 Gage attempted to arrest the town’s committee of correspondence for calling an illegal town meeting, but the judge who issued the warrants was compelled to rescind them. The courts of justice, the Governor wrote, were expiring one by one. On the 30th the Superior Court met in the comparative safety of Boston, only to adjourn for lack of juries. The next day what was left of the Council, also in Boston for safety, advised the Governor to concentrate his troops in the city and, despite his instructions, transfer the government there.
Gage did not remain passive within his lines, but made a move on September 1 that almost precipitated war. Soldiers secured provincial powder at Charlestown and artillery at Cambridge, and rumours of an armed clash and loss of life spread like wildfire. The next morning some three thousand people assembled in Cambridge; many thousands more, rumour had it, were moving from as far away as Connecticut. Leaders from Boston, as Cooper says, helped to prevent bloodshed, and the “Body”—the Cambridge gathering—contented itself with forcing the Lieutenant Governor and others to resign from the Council. By evening calm returned: the Body dispersed, and the columns moving to its support turned back. Gage understood the lesson and acted on it. He recalled the regiment at Salem, and sent transports to Quebec and New York for more troops; he began to rebuild the disused fortifications on Boston Neck, armed them with cannon, and called in warships for their defense. His government had shrunk to the town, and his authority to that of his army.
 
Dear Sir,
Boston N. England. 9 Septr. 74.
My last was on 15th Aug. in which I gave you some Account of the State of our Affairs. About 26 of the Council appointed by the King took the Oath; since which one half, not being able to stand the public Odium have resign’d. All who now hold the Commission, not living in Boston, have retir’d here under the Protection of the Army. Our superior Court of Justice met here with the Chief Justice at their Head, but the Juries to a Man refus’d to serve. The Courts thro the Province are at an End; Sheriffs, Justices, Clerks &xc have either made their Peace with the People by solemnly promising not to act upon the new Laws, or have fled to this poor proscribed Town as an Asylum. The Lt. Governor, who was oblig’d to resign his Commission as Councellor, at his House in Cambridg being surrounded with 4 thousand People; and his Neighbors, Sewall the Attorney Generl. Sheriff Phips, Borland &c, live in Boston. Town Meetings are held all over the Province, even at Salem, and in Danvers while General Gage resided there, with a Regiment and two additional Companies. He indeed order’d a Warrant to be made out against the Committee of Correspondence in Salem who called the Meeting. Two gave Bonds for their Appearance, three refused and were let alone. The Justice, I am told, who issu’d the Warrant has since acknowledg’d his Error, ask’d Pardon of the People &c. These Things have been effected chiefly by County Meetings compos’d of Delegates from the several Towns. A Provincial Congress of Delegates from all the Counties is soon to be held at Concord. The People say their all is at Stake; they act only on the Defensive. Should they allow the new Regulations to take place, Property and Life are at the Mercy of Men incens’d against them; and they should soon be incapable of making any opposition even a Commercial one. The People assembled at Cambridg were Landholders, led by Captains of the Towns, Representatives, Committee Men &c. The Select men and Committee of Correspondence for this Town went from hence to confer with them and prevent Things from coming to Extremities; for a Rumor had been propagated that the whole Country, incens’d at the Governor’s taking the Provincial Powder by a Party of Soldiers, from Charlestown, and inflam’d by false Reports, were coming to Boston to demand the Restitution of the Powder in the Face of the Army. Happily this did not prove true; and if there were any Misapprehensions in the Body, they were remov’d by the Representations of the Gentlemen from Boston; who observ’d to them that the Governor had a Right to dispose of the Provincial military Stores, tho not those that belong to the Towns, which He had not as yet touch’d. This Movement of the Governor occasion’d however an extensive Alarm. Reports flew thro the Country that He was disarming the Inhabitants of Boston, and seizing all the Ammunition thro the Province; and that the Fleet and Army had attack’d the Town. These false Reports being credited for a while, many Thousands of People especially in the Western Parts of the Province were immediately in Arms and in full March for this Place, to relieve their Brethren or share their Fate: Thousands were in Motion from Connecticut, (for the N. England Provinces are one in Sentiment and Spirit upon these Matters) but being inform’d of Facts they quietly return’d home, sending their Messengers from all Quarters signifying their Determination to act unitedly upon any warrantable Occasion.
I forgot to mention that Commissioner Hallowell pass’d thro Cambridg while the Body was there. He had gone by some Time when it was started by some Body that it might be proper to have a Conference with him. A Number of Men on Horseback instantly sat out to bring him back, but were stopt immediately by some Gentlemen from Boston and disswaded from their Purpose. A single Horseman of his own Head went on, and coming up to him in a Chaise with a Companion and Servant on Horse back told him He must stop and go back; Hallowell snapt his Pistol twice at him, got upon his Servant’s Horse, rode with the utmost Speed to Town, followed by the Horseman till he came within Call of the Guard at the Entrance of the Town. An Apprehension was soon spread thro the Camp that the Country was coming in against them in arm’d Multitudes: The Guard was doubled; Cannon plac’d on the Neck, the Army lay on their Arms thro the Night. The Entrance into the Town is now fortifying by the Soldiery: The Select men remonstrating to the Governor that if it goes on the Inhabitants are so uneasy they must abandon the Town; which they declare they had rather do and see it in Flames than be totally enslaved in it. Transports are dispatch’d to N. York and Quebec for more Troops: tho we have already five Regiments with a large Train, one more at the Castle, and another coming from Salem. At the Place about 30 chests of Tea lately arriv’d from London which the Inhabitants will not permit to be landed. What my dear Sir, will be the End of these Things? The Country seems determin’d to run all Hazards in Defence of their Rights.
I send this by Mr. Quincy, a Gentleman bred to the Law; highly esteem’d for his Parts and Learning; a warm Friend to the Rights of America. He has publish’d a Pamphlet on the Port Bill; and been encourag’d by some of the most respectable Gentlemen among us to make a Visit to England, as he is capable of giving the best account of our Affairs. To him I must refer you for further Particulars. I have wrote Facts to the best of my Knowledg and leaving you to reason or conjecture from them, I am with great Esteem and affection Your obedient humble Servant
Saml Cooper

  P.S  The Governor and Commissioners, with all the acting Council now reside in Boston, and it is likely will continue here; which, notwithstanding the Act of Parliament, seems now to be the only Place for public Business. I enclose you the Vote of Thanks, mention’d and apologiz’d for in my last; and which was over look’d in my Hurry at Sealing the Letter. We have just now advice of 1200 Bushels of Wheat, a Present to this Town from Quebec. Such Releifs we have from all Quarters.
Doctor Franklin.
